             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

ROBERT L. WALKER JR.
#32030-009                                                   PLAINTIFF

v.                        No. 5:19-cv-232-DPM

DUSTY DODSON, Administrator,
Dallas County Jail; and STAN
McGHEE, Sheriff, Dallas County Jail                      DEFENDANTS

                               ORDER
     Walker hasn't responded to the recommendation; his mail is still
being returned undelivered. NQ 15. The Court adopts Magistrate Judge
Deere's unopposed recommendation, NQ 14.     FED.    R. CIV. P. 72(b) (1983
addition to advisory committee notes). Walker's complaint will be
dismissed without prejudice. An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                 ;
                                 D.P. Marshall Jr.
                                 United States District Judge
